USCA4 Appeal: 21-4138      Doc: 24         Filed: 09/14/2022     Pg: 1 of 6




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4138


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ANTHONY LEMMONDS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Louise W. Flanagan, District Judge. (7:19-cr-00182-FL-1)


        Submitted: August 17, 2022                                  Decided: September 14, 2022


        Before HARRIS and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Jamie L. Vavonese, VAVONESE LAW FIRM, PC, Raleigh, North Carolina,
        for Appellant. G. Norman Acker, III, Acting United States Attorney, David A. Bragdon,
        Assistant United States Attorney, Joshua L. Rogers, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4138       Doc: 24         Filed: 09/14/2022       Pg: 2 of 6




        PER CURIAM:

               Anthony Lemmonds pled guilty, without a plea agreement, to conspiracy to possess

        with intent to distribute and distribute 500 grams or more of a substance containing

        methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A), 846; distribution of 50 grams

        or more of a substance containing methamphetamine, in violation of 21 U.S.C. § 841(a)(1),

        (b)(1)(B); and possession with intent to distribute 50 grams or more of a substance

        containing methamphetamine, in violation of § 841(a)(1), (b)(1)(B). The district court

        sentenced Lemmonds to 235 months’ imprisonment for each conviction, to be served

        concurrently. On appeal, Lemmonds argues that his sentence is procedurally and

        substantively unreasonable. For the reasons that follow, we affirm.

               We “review[] all sentences—whether inside, just outside, or significantly outside

        the Guidelines range—under a deferential abuse-of-discretion standard.” United States v.

        Torres-Reyes, 952 F.3d 147, 151 (4th Cir. 2020) (cleaned up) (quoting Gall v. United

        States, 552 U.S. 38, 41 (2007)). In evaluating procedural reasonableness, we must

        determine “whether the district court committed any procedural error, such as improperly

        calculating the [Sentencing] Guidelines range, failing to consider the [18 U.S.C.] § 3553(a)

        factors, or failing to adequately explain the chosen sentence.” United States v. Nance, 957

        F.3d 204, 212 (4th Cir. 2010) (quoting Gall, 552 U.S. at 51), cert. denied, 141 S. Ct. 687

        (2020).

               “If [this court] finds no significant procedural error, it then considers the substantive

        reasonableness of the sentence imposed.” United States v. Arbaugh, 951 F.3d 167, 172

        (4th Cir. 2020) (cleaned up), cert. denied, 141 S. Ct. 382 (2020). In doing so, we consider

                                                       2
USCA4 Appeal: 21-4138      Doc: 24         Filed: 09/14/2022      Pg: 3 of 6




        “the totality of the circumstances to see whether the sentencing court abused its discretion

        in concluding that the sentence it chose satisfied the standards set forth in § 3553(a).” Id.

        at 176. We presume that a sentence within or below a defendant’s advisory Guidelines

        range is substantively reasonable. United States v. Gutierrez, 963 F.3d 320, 344 (4th Cir.

        2020), cert. denied, 141 S. Ct. 1431 (2021). This “presumption can only be rebutted by

        showing that the sentence is unreasonable when measured against the 18 U.S.C. § 3553(a)

        factors.” Id.

               Lemmonds first challenges the district court’s applications of a two-level

        enhancement for possession of a firearm under United States Sentencing Guidelines

        Manual § 2D1.1(b)(1) (2021), and a three-level enhancement for being a manager or

        supervisor of criminal activity involving five or more people under USSG § 3B1.1(b).

        Rather than evaluating the merits of Lemmonds’ challenges to the calculation of his

        Guidelines range, “we may proceed directly to an assumed error harmlessness inquiry.”

        United States v. Gomez-Jimenez, 750 F.3d 370, 382 (4th Cir. 2014). In other words, we

        “may assume that a sentencing error occurred and proceed to examine whether the error

        affected the sentence imposed.” United States v. McDonald, 850 F.3d 640, 643 (4th Cir.

        2017) (citing Jones v. United States, 527 U.S. 373, 402 (1999)).

               Under this inquiry, “a Guidelines error is harmless and does not warrant vacating

        the defendant’s sentence if the record shows that (1) the district court would have reached

        the same result even if it had decided the Guidelines issue the other way, and (2) the

        sentence would be [substantively] reasonable even if the Guidelines issue had been decided

        in the defendant’s favor.” United States v. Mills, 917 F.3d 324, 330 (4th Cir. 2019) (cleaned

                                                     3
USCA4 Appeal: 21-4138       Doc: 24          Filed: 09/14/2022      Pg: 4 of 6




        up). The error will be deemed harmless if we are “certain” that these requirements are

        satisfied. United States v. Gomez, 690 F.3d 194, 203 (4th Cir. 2012).

               Here, “the district court made it abundantly clear that it would have imposed the

        same sentence . . . regardless of the advice of the Guidelines,” thus satisfying the first prong

        of the assumed error harmlessness inquiry. Gomez-Jimenez, 750 F.3d at 382. Turning to

        the second prong, if the district court had sustained Lemmonds’ objections to the two

        enhancements at issue, his Guidelines range would have been 140 to 175 months’

        imprisonment, rather than 235 to 293 months’ imprisonment.

               We are satisfied that the 235-month sentence is substantively reasonable even under

        this assumed Guidelines range. The district court thoroughly explained why it believed a

        235-month sentence was necessary under the § 3553(a) factors. In particular, the district

        court emphasized that Lemmonds continued to deal in controlled substances, despite

        having served several periods of incarceration for similar conduct. The district court also

        observed that Lemmonds had an extensive criminal history, demonstrating that Lemmonds

        did not have any respect for the law. The district court stressed that Lemmonds’ offense

        conduct was serious because methamphetamine is highly addictive and harms entire

        communities. Relatedly, the district court noted that the sentence needed to sufficiently

        protect the public from Lemmonds, a career drug offender. In light of the district court’s

        considered explanation, we conclude that Lemmonds’ sentence would be substantively

        reasonable even if one or both of the challenged enhancements were not factored into his

        Guidelines range.



                                                       4
USCA4 Appeal: 21-4138      Doc: 24         Filed: 09/14/2022     Pg: 5 of 6




               Last, Lemmonds argues that, even apart from the alleged Guidelines errors, his

        sentence is nonetheless procedurally and substantively unreasonable. Specifically, he

        asserts that the district court failed to address his nonfrivolous arguments for a lower

        sentence and failed to discuss how the § 3553(a) factors applied to him.

               For a sentence to be procedurally reasonable, “a district court must conduct an

        individualized assessment of the facts and arguments presented and impose an appropriate

        sentence, and it must explain the sentence chosen.” Nance, 957 F.3d at 212 (internal

        quotation marks omitted). “[A] district court’s explanation should provide some indication

        that the court considered the § 3553(a) factors and applied them to the particular

        defendant.” Id. at 212–13 (cleaned up). Although the district court is not required to

        “robotically tick through § 3553(a)’s every subsection,” it nonetheless “must address or

        consider all non-frivolous reasons presented for imposing a different sentence and explain

        why [it] has rejected those arguments.” United States v. Ross, 912 F.3d 740, 744 (4th Cir.

        2019) (internal quotation marks omitted).

               Lemmonds fails to make clear precisely which nonfrivolous arguments the district

        court allegedly failed to address. In any event, we discern no reversible error. Throughout

        sentencing, the district court adequately discussed Lemmonds’ individual circumstances

        when considering the § 3553(a) factors and responded to his mitigation arguments. In

        response to Lemmonds’ assertion that his substance abuse was the most significant issue

        and that he required both mental health and substance abuse treatment, the district court

        recommended that Lemmonds participate in mental health and substance abuse treatment

        programs while in prison, and also imposed conditions of supervised release requiring that

                                                    5
USCA4 Appeal: 21-4138      Doc: 24        Filed: 09/14/2022     Pg: 6 of 6




        Lemmonds participate in similar programs upon his release. See Nance, 957 F.3d at 213

        (noting that, when sentence required drug treatment for defendant “who struggle[d] with

        drug addiction,” we can infer district court considered defendant’s “relevant personal

        characteristics under § 3553(a)”). Additionally, after Lemmonds expressed remorse to his

        community for his offense conduct, the district court expressed that methamphetamine

        destroys the same communities to which Lemmonds apologized. Finally, the district court

        explained that the 235-month sentence was appropriate in light of Lemmonds’ mitigation

        arguments and because the Guidelines range was significant.

              We are thus satisfied that the district court addressed Lemmonds’ sentencing

        arguments. See Nance, 957 F.3d at 213 (noting that, when determining whether a sentence

        is procedurally reasonable, “we look at the full context, including the give-and-take of a

        sentencing hearing”). We further conclude that Lemmonds fails to rebut the presumption

        of substantive reasonableness afforded to his within-Guidelines sentence.

              Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    6